Title: To George Washington from Robert R. Livingston, 9 August 1776
From: Livingston, Robert R.
To: Washington, George



Sir
Harlem [N.Y.] 9th Augt 1776

It is with peculiar pleasure that I acknowledge the receipt of your Excellencys favour of yesterday, since I cannot but consider it as an additional mark of that confidence with which your

Excellency has hitherto honoured me. I have made the proper use of it, & imparted it in confidence to those members of the Convention on whose secresy I thought I could most safely rely, & from whose influence I hoped to draw the most effectual assistance.
I early forsaw what has since hapned, & therefore made it my endeavour to enforce the drawing out as much of the strength of this State as could possibly be collected. I can not but hope that the good effect of this measure will very shortly appear A considerable body of troops will as we suppose begin their march for kings bridge tomorrow, and I flatter myself that in five or six days their number will be increased to sixteen or eighteen hundred men. Such is my Idea of the importance of this post that I could wish your Excellency to count as little as possible upon the raw troops we send there, but to send thither all you originally design’d for that station. Your Excellency is best able to judge whether it can be rendered tenable without some cannon, Gunners & Matrosses, & how far it is prudent to supply the want under which it now labours by sending them from some other place.
Since I am upon this subject I will take the liberty to hint what may possibly have escaped your Excellencys attention in the multiplicity of business in which you are involved. I mean the possibility of the enemies destroying the bridge (if their fleet shd get above the town) by means of a body of troops sent up the creek in boats, before any Assistance could come in, unless some small work was thrown up for its defence, which the situation renders very practicable.
The troops raised on Long Island, & which we have subjected to your Excellencys command, and ordered to join Genl Greens Brigade, may amount to about 800 men, but as part of them are very remote—they may possibly not all arrive at their stations in less than eight days.
We shall this morning endeavour to raise some more of our militia to occupy the passes in the highlands, & that of the northern Counties which [we] have hitherto reserved in case of any misfortunes happening to the army at Tionderoga. I fear they will not come in time to assist your Excellency at New York, if the enemy should be speedy in their attack, as they are very remote & but ill armed. perhaps we may be able to send some of

the neighbouring militia to Genl Green, to be dismissed when the long Island levies are all come in.
Your Excellency may be assured that the little influence I have shall be exerted to forward any operations which your Excellency may form, since I am fully satisfied that they will always be directed by that spirit of patriotizm which has so deservedly secured to you the esteem of this continent, & shall therefore think it a happiness to be honoured with your commands. I have the honour to be with the greatest esteem & respect Your Excellencys Most Obt Hum: Servt

Robt R. Livingston

